
	
		I
		112th CONGRESS
		2d Session
		H. R. 4001
		IN THE HOUSE OF REPRESENTATIVES
		
			February 9, 2012
			Mr. Campbell
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  partnerships invested in infrastructure property to be treated as publicly
		  traded partnerships, to reduce the depreciation recovery periods for such
		  property, and for other purposes.
	
	
		1.Incentives for infrastructure
			 investments
			(a)Infrastructure
			 income To be qualifying income for purposes of determining publicly traded
			 partnership status
				(1)In
			 generalParagraph (1) of section 7704(d) of the Internal Revenue
			 Code of 1986 (defining qualifying income) is amended by redesignating
			 subparagraphs (F) and (G) as subparagraphs (G) and (H), respectively, and by
			 inserting after subparagraph (E) the following new subparagraph:
					
						(F)income and gains from the use, sale, or
				exchange of infrastructure
				property,
						.
				(2)Infrastructure
			 propertySubsection (d) of section 7704 of such Code is amended
			 by adding at the end the following new paragraph:
					
						(6)Infrastructure
				propertyThe term
				infrastructure property means property which is part of any of the
				following:
							(A)Roads and related
				improvements.
							(B)Train tracks and
				related improvements.
							(C)Airports.
							(D)Docks and
				wharves.
							(E)Facilities for the
				furnishing of water.
							(F)Sewage
				facilities.
							(G)Solid waste
				disposal facilities.
							(H)Facilities for the generation,
				transmission, and distribution of electricity, including property described in
				clause (iii) or (iv) of section 168(e)(3)(D).
							(I)Facilities for the
				transmission and distribution of natural gas.
							(J)Communications
				facilities.
							For
				purposes of subparagraphs (A) and (B), related improvements include bridges,
				tunnels, and traffic control
				equipment..
				(b)Expansion of
			 deduction for domestic production activities in the case of publicly traded
			 partnerships
				(1)Reduction for
			 oil related qualified production activities income not to applyParagraph (9) of section 199(d) of such
			 Code is amended by adding at the end the following new subparagraph:
					
						(D)Exception for
				income from publicly traded partnershipsSubparagraph (A) shall not apply to income
				derived from any publicly traded partnership (as defined in section
				7704(b)).
						.
				(2)Distribution and
			 transmission activities of a publicly traded partnership to be
			 eligibleSubparagraph (B) of section 199(c)(4) of such Code is
			 amended by adding at the end the following new flush sentence:
					
						Clause
				(ii) shall not apply to the activities of a publicly traded partnership (as
				defined in section
				7704(b))..
				(c)Infrastructure
			 property treated as 5-Year property
				(1)In
			 generalSubparagraph (B) of
			 section 168(e)(3) of such Code is amended by striking and at the
			 end of clause (vi), by striking the period at the end of clause (vii) and
			 inserting , and, and by inserting after clause (vii) the
			 following new clause:
					
						(viii)infrastructure property (as defined in
				section
				7704(d)(6)).
						.
				(2)Conforming
			 amendments
					(A)Subparagraph (C) of section 168(e)(3) of
			 such Code is amended by striking clause (i) and by redesignating the succeeding
			 clauses accordingly.
					(B)Subparagraph (D)
			 of such section is amended by adding and at the end of clause
			 (i), by striking , and at the end of clause (ii) and inserting a
			 period, and by striking clauses (iii) and (iv).
					(C)Subparagraph (E)
			 of such section is amended by striking clauses (i), (ii), and (vii) and by
			 redesignating clauses (iii), (iv), (v), (vi), (viii), and (ix) as clauses (i),
			 (ii), (iii), (iv), (v), and (vi), respectively.
					(D)Subparagraph (F)
			 of such section is hereby repealed.
					(E)Subsection (e) of
			 section 168 of such Code is amended by striking paragraphs (4) and (5) and by
			 redesignating the succeeding paragraphs accordingly.
					(F)The table
			 contained in section 168(g)(3)(B) of such Code is amended by striking the item
			 relating to subparagraph (C)(i) and all that follows and inserting the
			 following:
						
							
								
									
										(C)(ii)22
										
										(C)(iii)14
										
										(D)(i)15
										
										(D)(ii)20
										
										(E)(i)20
										
										(E)(ii)39
										
										(E)(iii)39
										
										(E)(iv)20
										
										(E)(v)35
										
										(E)(vi)39
										
									
								
							.
					(d)Like-Kind
			 exchange treatment for exchanges of infrastructure propertySection 1031 of such Code (relating to
			 exchange of property held for productive use or investment) is amended by
			 adding at the end the following new subsection:
				
					(j)All
				infrastructure property treated as like kindExcept as provided in subsection (h), each
				real property—
						(1)which is
				infrastructure property (as defined in section 7704(d)(6)), and
						(2)which is held for
				productive use in a trade or business or for investment,
						shall be
				treated as being of a like kind to every other real property which is
				infrastructure property (as so defined) and which is so
				held..
			(e)Effective
			 dates
				(1)In
			 generalExcept as provided in paragraphs (2) and (3), the
			 amendments made by this section shall apply to taxable years beginning after
			 the date of the enactment of this Act.
				(2)DepreciationThe amendments made by subsection (c) shall
			 apply to property placed in service after the date of the enactment of this Act
			 in taxable years ending after such date.
				(3)ExchangesThe
			 amendment made by subsection (d) shall apply to transfers after the date of the
			 enactment of this Act in taxable years ending after such date.
				
